DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6 – 12 in the reply filed on November 19, 2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Examiner notes that page 1 lines 15 - 18: passage "after the hydrogen explosion due to high temperature steam of nuclear fuel cladding in the Fukushima nuclear power plant accident in Japan" does not make semantic sense. Examiner kindly requests Applicant review the sentence to see if this is not an issue of mistranslation. No new matter should be added.

Claim Interpretation
The Examiner notes that the preamble of claim 6 recites “high temperature”.  While the term appears to be a relative term, as written the claim limitation appears to present part of the purpose of the steps of the method.  If the body of a claim fully and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Based on the steps of the method as claimed, the preamble appears to set forth a purpose of the method to produce a film that would have the claimed “high temperature” oxidation resistance.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: 
Regarding claim 6, the article “a” is missing before “bias voltage”.
Regarding claim 7, while the limitation "bias voltage" is definite, it does not match in form to the parallel term "applied current".  As claim 6 states that both current and bias voltage are applied. The term bias voltage should be amended to "applied bias voltage" to mirror the language of claim 6 and parallel claim limitation "applied current".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites "when the thin film deposited is oxidized". As written it is unclear whether the limitation refers to a required step of the process, a contingent step of the process, or a property of the resultant thin film.  Finally, the claim does not declare what object is experiencing "a weight increase amount": the film, the cladding, a related object? For the purposes of art rejections, the Examiner will interpret the claim in view of all the possibilities above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. "Development of Surface Modified Zr Cladding by Coating Technology for ATF". Top Fuel, September 11-15, 2016 (of record, hereafter "Kim") in view of Lipkin et al. US2004/0022662 A1  (hereafter "Lipkin").

Kim does not expressly teach a step of manufacturing a target comprising Cr and Al and that the content of Al in the target is 7%wt to 23%wt.
 Lipkin is directed to oxidation resistant coatings and methods of making oxidation resistant coatings by ion plasma deposition [ion plating/cathodic arc deposition] ([0001]). Lipkin discloses that ion plasma deposition is a physical vapor deposition process involving a vacuum chamber, a cathodic arc source with a target and a substrate ([0012] -- [0013]). The target is composed of the material that is to be deposited. During ion plasma deposition, an electric arc sweeps across the cathodic arc source  and evaporates material at the surface of the target as an ionic vapor, which is subsequently deposited to the substrate ([0012]).  The high energy the high energy of the arc process, all alloying elements of a target material are uniformly ejected, promoting consistent and predictable compositional transfer of material from target 108 to substrate 110. The targets are manufactured using common metallurgical and manufacturing processes (e.g casting, powder metallurgy) that are suitable for the manufacture of a desired alloy within the target ([0015]).

With regards to the amount of aluminum within the target. Lipkin discloses that the amount of material in a target and the material deposited onto a substrate are related in a consistent and predictable manner. Consequently, Kim in view of Lipkin suggests that the amount of Al within the target used for the depositoin of the Cr-Al coating described by Kim as modified by Lipkin may have an Al content between about 2 to 40wt%, constituting an overlapping range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 9, Kim discloses that the temperature during deposition may be at 200°C (page 1161).
 Regarding claim 11, in view of the indefiniteness of the claim, Kim discloses various tests of chromium-aluminum alloy under steam atmosphere conditions at 1200°C for 2000 seconds and for 7200 seconds (Abstract; Figure 3 (a)).  Kim further discloses that the weight increase amount experienced by the alloy due to the corrosive .  

Claims 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lipkin as applied to claims 6, 9, 11 above, and further in view of Park et al. KR20160005819A (machine translation provided and referenced, hereafter "Park").
Regarding claim 7, 8, and 10; Kim in view of Lipkin does not expressly teach that the applied current and bias voltage, working pressure and deposition rates are within the claimed amounts.
Park is directed to a method of manufacturing zirconium alloy nuclear cladding that are coated with an oxidation resistant material ([0001], [0008]). Park discloses that the oxidation resistant material may be e.g. chromium (Cr) ([0042]) and that the oxidation resistant material is deposited using arc ion plating ([0024]).  Park discloses that during ionic arc plating a current and a bias voltage is applied to a target ([0024]). The applied current may range between 40 to 60A and the bias voltage of -100V to -300V [100V to 300V1] may be applied ([0064]). Park notes that if the applied current is less than 40 and the bias voltage is less than -100V, then the plating does not occur properly and/or there is a slow deposition rate. However, if the applied current is more than 60A and more than -300V, the substrate may be overly heated ([0065]). Likewise, -3 torr to 1 x 10-2 torr [1 mTorr to 10 mtorr] ([0067] – [0068]).  Park further notes that when the pressure is less than 1 mTorr, collisions with ions may increase, and thus the deposition rate may be remarkably reduced, or metal ions may not reach the substrate, causing deposition. In addition, when the vacuum degree of the vacuum chamber of is greater than 10mTorr ionization may not occur sufficiently due to the partial pressure of argon gas.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Kim in view of Lipkin to perform with the claimed applied current and bias voltage, working pressure and deposition rates as a matter of routine experimentation in order to obtain desired resultant film characteristics and efficient deposition times as suggested by Park.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lipkin as applied to claims 6, 9, 11 above, and further in view of Gorokhovsky et al. US 9761424B1 (hereafter “Gorokhovsky”).
Regarding claim 12, while Kim in view of Lipkin do not expressly teach that the  arithmetical average (mean) roughness of the deposited film (Ra) is 5 μm or less.
Gorokhovsky is directed to the application of coatings in a vacuum apparatus utilizing a cathodic arc source [arc ion plating] (Abstract; col 1 lines 15 – 20. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim and Lipkin by optimizing processing conditions to achieve the claimed surface roughness or alternatively modified Kim in view of Lipkin to include the filtered cathodic arc deposition of Gorokhovsky because Gorokhovsky teaches that low surface roughness coatings produced by cathodic arc deposition are considered to be high quality films, and one of ordinary skill in the art would have been motivated to achieve such quality in coating films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While at first glance the polarities of the voltage do not appear to match with the claimed voltage, the Examiner notes that the instant disclosure does not clearly establish the reference point of the recited voltage and how the voltage is being applied to the target (e.g. by a positive DC supply relative to ground? A negative DC supply? In view of the broad language of the instant disclosure, the claimed bias voltage may fairly be construed as absolute values under the broadest reasonable interpretation of the claims.